Citation Nr: 1505794	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS), claimed as multiple myeloma, to include as the result of herbicide exposure.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967.  The record confirms that he had service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Louisville, Kentucky, regional office (RO) of the Department of Veterans Affairs (VA) that denied service connection for MGUS, claimed as multiple myeloma, and essentially found that new and material evidence had not been submitted to reopen a claim for service connection for a cervical spine disability.  

The Veteran appeared at a January 2013 hearing before the undersigned.  A transcript of this hearing is in the record.  

In April 2014, the Board found that new and material evidence had been submitted to reopen the claim for service connection for a cervical spine disability.  The claims for service connection for a cervical spine disability and MGUS/multiple myeloma were then remanded for additional development.  

Service connection for a cervical spine disability was granted in an August 2014 rating decision.  This is considered to be a full grant of the benefit sought on appeal, and this matter is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran does not have current multiple myeloma.

2.  The Veteran has MGUS that is not a disability for VA purposes. 


CONCLUSION OF LAW

The criteria for service connection for MGUS, claimed as multiple myeloma, to include as the result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In this case, the Veteran was provided with complete VCAA notification in a June 2009 letter that contained all the information required by 38 U.S.C.A. § 5103; Pelegrini v. Principi, 18 Vet. App. 112 (2004); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The duty to assist has been met.  All VA treatment records have been obtained.  The Veteran did not identify any private records regarding treatment for his claimed MGUS/myeloma, and records from the Social Security Administration (SSA) have already been obtained.  The Veteran was afforded a VA examination, and as requested by the April 2014 remand, the examiner has provided an opinion that addresses all pertinent questions.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned explained the element of the claim that was missing-a diagnosis of myeloma or that MGUS was a disability related to service.  There was a discussion of relevant evidence; and the claim was subsequently remanded in an effort to obtain records to substantiate the claim.  The duties imposed by  38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010).  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he developed multiple myeloma as the result of herbicide exposure in Vietnam.  He states that his VA doctors have verbally confirmed this diagnosis to him, but that they will not put it in writing.  He believes that the MGUS for which he has been followed for many years is evidence of the multiple myeloma.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran served in Vietnam and is presumed to have been exposed to herbicides.  Multiple myeloma is presumed service connected for veterans with such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The evidence does not show; however, that the Veteran has ever been diagnosed with multiple myeloma.  

The service treatment records are completely negative for a diagnosis of multiple myeloma, or findings related to this disability.  

The evidence includes both private and VA medical records dating from the early 1970s.  The VA records are very extensive, and show treatment for many disabilities.  These reflect that the Veteran was found to have MGUS as early as September 1994, when a treatment record notes MGUS that was of questionable relationship to long standing neuropathy.  The record reflects that service connection has been established for peripheral neuropathy.  There is no mention of multiple myeloma.  

Since this September 1994 record, the Veteran has been followed on a regular basis in order to determine whether MGUS had progressed into multiple myeloma.  On each occasion that his MGUS has been examined, there has been no evidence of progression into multiple myeloma.  For example, a September 2000 VA treatment record from a hematology clinic show findings of MGUS of unknown significance with no progression over seven years.  The examiner said that reasonable follow-up would include yearly examinations with laboratory testing.  

A July 2008 VA treatment record reports that MGUS had been diagnosed eight years earlier.  There was no evidence of progression.  An August 2008 note also states there was no progression.  Records from 2009 say there had been no progression, but there was high Kappa/lambda, meaning the Veteran was at risk of progression.  The IGG MGUS level was said be slowly getting higher in November 2009, but it was still fluctuating.  There was no target organ damage.  Another November 2009 record states that the examiner spent more than 30 minutes in a discussion with the Veteran about MGUS versus multiple myeloma.  The Veteran seemed to understand the difference.  

A May 2010 record states that the Veteran's level of IGG was slowly decreasing but still fluctuating.  There was no target organ damage.  Annual checks conducted in May 2010, November 2011, and October 2012 continued to show MGUS with no change.  The October 2012 check-up included a bone survey to track for progression of multiple myeloma, but there was no significant change from the previous study.  A May 2013 record includes an assessment of MGUS IGG-kappa since 1993, stable M-spike.  There was no kidney insufficiency or hypercalcemia, and a bone survey was negative.  There was no diagnosis of multiple myeloma.

The Veteran was afforded a VA examination in May 2014.  After an in-person examination and review of the record, the examiner confirmed that no diagnosis of multiple myeloma had been made to date.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Despite extensive evaluations and testing since the Veteran filed his claim for service connection, multiple myeloma has never been found.

Although the Veteran may sincerely believe that he has myeloma, he is not competent to diagnose this disease.  As the just discussed record shows, a diagnosis of myeloma is based on medical evaluation and laboratory testing.  As such, it is not subject to lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to relay the diagnoses that were reported to him by his physicians.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the actual and complete medical records from his physicians have been obtained, and they consistently note that the Veteran did not have evidence of myeloma.  The remainder of the record is also completely negative for findings of multiple myeloma.  This was confirmed by the May 2014 VA examiner.  The clinical records are more probative than the Veteran's recollection that is contradicted by the treatment records.  The Veteran does not have the claimed disability, and therefore service connection is not warranted.  

There is no dispute that the Veteran has current MGUS.  However, there is no evidence that this causes any disability.  Although the Veteran has expressed understandable anxiety that MGUS could progress to myeloma, he has not reported any actual symptoms of MGUS and treatment records also contain no evidence of symptoms of MGUS.

The term "disability" as used in the applicable service connection statutes "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The May 2014 VA examiner confirms that "paraproteinemia, or MGUS, is a laboratory finding.  It is not a disease or disability".  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As a current disability under VA regulations has not been diagnosed, the Veteran's claim for service for MGUS cannot be granted.  See generally 61 Fed. Reg. 20,440, 20, 445 (May 7, 1996) (noting that hyperlipidemia and other abnormal laboratory results are not, in and of themselves, disabilities for which VA compensation benefits are payable).  

Accordingly, the Board concludes that the weight of the evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).

	
ORDER

Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS), claimed as multiple myeloma, to include as the result of herbicide exposure.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


